Citation Nr: 0532514	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-20 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date prior to August 30, 
2001, for the award of service connection for posttraumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, his wife and daughter


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel

INTRODUCTION

The veteran had active duty service from March 1964 to May 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In the June 2002 rating decision, the RO granted the claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) and assigned a 70 percent disability rating, 
effective August 30, 2001.  

In September 2005, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  In December 1984, the veteran was denied service 
connection for alcoholism and for a nervous disorder; he did 
not appeal that decision.

3.  Prior to August 30, 2001, the veteran never filed a 
formal or informal claim for entitlement to service 
connection for post-traumatic stress disorder.

4.  In the July 2002 rating decision, the RO granted the 
claim of entitlement to service connection for PTSD, 
effective August 30, 2001, the date of receipt of the claim.  



CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than August 30, 2001, for the award of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107, 5110(a), (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.326(a) and 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Initially, the Board notes that the VA General Counsel has 
held that the notice provisions of the VCAA are not 
applicable to earlier effective date claims, where VCAA 
notice has already been provided.  See VAOPGCPREC 8-2003 
(holding that "[i]f, in response to notice of its decision on 
a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue").  Here, the present 
claim is governed by VAOPGCPREC 8-2003.  

Even so, review of the claims folder reveals compliance with 
the VCAA.  That is, by letters dated in October 2002 and 
November 2002, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or would assist him in obtaining 
and what information or evidence the veteran was responsible 
to provide.  Furthermore, a letter was sent to the veteran's 
daughter in November 2003 to provide her with guidance in 
helping her father pursue his claim.  In addition, the May 
2005 supplemental statement of the case includes the text of 
the regulations that implement the notice and assistance 
provisions from the statute.  Therefore, the Board finds that 
the RO has provided all notice required by the VCAA. 38 
U.S.C.A. § 5103(a) (West 2002). See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO provided VCAA notice on the service connection claim in 
November 2001, prior to the June 2002 rating decision.  
Therefore, there is no conflict with Pelegrini.

In addition, VCAA notice must be consistent with 38 U.S.C.A. 
§ 5103(a) and must also conform to 38 C.F.R. § 3.159(b)(1) 
and request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-21.  In this case, although 
neither VCAA notice letter to the veteran specifically 
contains this request, the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The letters specifically 
identified certain evidence that the RO would secure. They 
also asked the veteran to identify any other private, VA, or 
military medical treatment, as well as any other information 
or evidence he wanted the RO to secure.  In addition, the 
letters ask the veteran to provide any other additional 
evidence.  The RO has properly pursued obtaining all evidence 
described by the veteran.  The Board finds no indication of 
defective notice that is prejudicial to the veteran, such 
that proceeding to evaluate the appeal, if defect can be 
found, is harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).

As there is no allegation or showing that additional relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met. 38 U.S.C.A. § 5103A.

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  If a claim for disability compensation is 
received within one year after separation from service, the 
effective date of entitlement is the day following separation 
or the date entitlement arose. 38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  Any communication or action indicating 
an intent to apply for VA benefits from a claimant or 
representative may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).

A review of the claims file revealed that the veteran filed 
an initial claim of entitlement to service connection for a 
residuals of a hernia surgery, including nerve and muscle 
damage, as well as a left knee disorder and hypertension.  
The application did not include any claim of entitlement to 
service connection for any psychiatric disorder, including 
PTSD.  

VA hospitalization for 28 days from August 1984 to September 
1984 was for alcohol dependence.  PTSD was noted as a 
diagnosis, but not treated.

During an October 1984 VA general medical examination, the 
veteran related that he had a medical history of PTSD 
following his Vietnam experience, but was no longer having 
Vietnam flashbacks.  The diagnoses included a history of 
PTSD.  

By rating decision, dated in December 1984, the RO granted 
service connection for several disorders, but gratuitously 
denied entitlement to service connection for a nervous 
condition and alcoholism.  The veteran had never raised these 
issues, formally or informally.  The RO concluded that the 
hospitalization in August 1984 was for alcoholism due to 
wilful misconduct; and while a history of PTSD was noted 
during the October 1984 VA medical examination, no 
psychiatric disorder was found.  
The veteran did not appeal December 1984 decision and the 
decision became final.  

On August 30, 2001, VA received the claim of entitlement to 
service connection for PTSD.  In connection with the claim he 
submitted a copy of an excerpt of an article entitled, "Four 
Hours in My Lai."  His name was mentioned in the article.  
He also submitted a detailed statement of his in-service 
stressor.  

In June 2002, the RO granted entitlement to service 
connection for PTSD and assigned a 70 percent disability 
rating, effective August 30, 2001.  

In a statement dated in June 2002, the veteran requested 
reconsideration of the effective date assigned to the award 
of service connection for PTSD.  He maintained that the 
claims file included a previous denial of entitlement to 
service connection for PTSD, although the evidence submitted 
at the time of the denial showed that he had in-service PTSD 
stressors.  

In September 2005, the veteran presented personal testimony 
at the Travel Board  hearing before the undersigned.  The 
veteran's wife and daughter were also present at the hearing.  
At the start of the hearing, the veteran's representative 
indicated that the issue before the Board was entitlement to 
an earlier effective date for the claim of entitlement to 
service connection fro PTSD, and that the veteran was no 
longer claiming clear and unmistakable error in the 
assignment of the August 30, 2001 effective date.  During the 
hearing, the veteran testified that the effective date of 
service connection for PTSD should be in August 1984, as the 
records showed that he was hospitalized in August 1984, less 
than four months after he retired from service, and during 
the hospitalization he was diagnosed with PTSD.  The 
veteran's daughter testified that when she reviewed the 
veteran's records, the records showed that the veteran met 
the criteria for entitlement to service connection for PTSD, 
as the records that she reviewed showed that the PTSD 
stressor were present in 1984.  The veteran's wife testified 
that 1984 records from the VAMC in Columbia, Missouri showed 
that the veteran was diagnosed with PTSD.  She also stated 
that the PTSD diagnosis was clearly shown in the referenced 
records; however, the PTSD stressor was not shown as clearly.  

The Board points out first, that the issue of service 
connection for a psychiatric disorder, including PTSD had not 
been raised by the veteran, either informally or formally, 
prior to August 2001.  Secondly, although that issue was 
gratuitously denied by the RO in December 1984, the veteran 
did not appeal decision and the decision became final.  
Thereafter, the August 30, 2001 claim of entitlement to 
service connection was granted based on a finding of an in-
service stressor related to the veteran's current diagnosis 
of PTSD and service.  

The Board has considered the assertions of the veteran and 
his representative that had VA obtained the veteran's service 
personnel records in 1984, a stressor would have been 
verified.  Further, that the veteran was shown to have some 
effects from PTSD as noted in the September 1984 VA hospital 
discharge summary.  However, the fact still remains that 
prior to August 30, 2001, an informal or formal claim for 
PTSD had not been received.  Prior to August 30, 2001, there 
are no communications or actions even slightly suggesting an 
intent to apply for service connection for PTSD from either 
the veteran or his representative which can be construed to 
be an informal claim.  38 C.F.R. § 3.155(a).

As a reminder, the effective date of an evaluation and award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  Accordingly, the 
Board determines that the award of compensation on the 
veteran's claim is effective August 30, 2001, the date of 
receipt of the claim.  

Because 38 C.F.R. § 3.400 requires the Board to consider the 
later of the two scenarios, the date of receipt of the claim 
or the date entitlement arose, the fact that the veteran may 
have been entitled to service connection for PTSD prior to 
the effective date is not determinative in this case because 
he did not file the claim until August 30, 2001.  

In conclusion, the Board determines that an effective date 
prior to August 30, 2001 may not be assigned.  


ORDER

Entitlement to an effective date prior to August 30, 2001, 
for the award of service connection for posttraumatic stress 
disorder, is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


